717 S.E.2d 572 (2011)
STATE
v.
Tyrone M. BATTS.
No. 565P05-2.
Supreme Court of North Carolina.
August 25, 2011.
Tyrone Maurice Batts, Smithfield, for Batts, Tyrone M.
Latoya B. Powell, Assistant Attorney General, for State of NC.
W. Clark Everett, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 20th of January 2011 by Defendant for Arrested Judgment:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."
JACKSON, J. recused.